DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 9236866 and Youn hereinafter) in view of Fukushima et al. (US 2019/0238129 and Fukushima hereinafter).
Regarding claims 1, 4 and 20, Youn discloses a power transistor driving method [figures 1-3], wherein when a power transistor [MOSFET1] is turned off, a drain-source voltage [VDS] of the power transistor is detected [112], and when the power transistor is an N-type component [MOSFET], and a change rate of the drain-source voltage of the power transistor along with time is lower than a first slope threshold [Vth3, fig. 2], the power transistor is pulled down in a first current [rate of VGS between t5 and t6]; when the change rate of the drain-source voltage of the power transistor along with the time is higher than the first slope threshold [between t7 and t9], a 
	However, Fukushima discloses wherein [see figures 3 and 4] a power transistor [PN1, fig. 3] is a P-type component [PN1, fig. 3], and a change rate of an absolute value of the drain-source voltage of the power transistor along with the time is lower than the first slope threshold [between t8 and t9, fig. 4], the driving pole of the power transistor is pulled up in a first current [rate of VGS between t7 and t10, fig. 4]; when the change rate of the absolute value of the drain-source voltage of the power transistor along with the time is higher than the first slope threshold, the driving pole of the power transistor is pulled up in a second current [rate of VGS between t11 and t12, fig. 4]; and when the change rate of the absolute value of the drain-source voltage of the power transistor along with the time is lower than the first slope threshold again, a pull-up switch [HM1/HM2, fig. 4] of the power transistor driving circuit is turned on or the driving pole of the power transistor is pulled up in the third current; and the third current is higher than the second current. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Youn to incorporate the teaching of Fukushima in order to utilize the P-type transistor with pull up current driving ability. 
Regarding claim 7, Youn in view of  Fukushima discloses further comprising a slope detection circuit, configured to detect the change rate of the drain-source voltage of the power transistor along with the time [col. 6, ln. 26-32].
Regarding claim 8, Youn in view of  Fukushima discloses further comprising a first pull-down circuit [PDM1, fig. 3] and a second pull-down circuit [PDM2, fig. 3], wherein the first pull-down circuit is configured to pull down the driving pole of the power transistor in the second current; the second pull-down circuit comprises the pull-down switch [PDM1/PDM2 of fig. 3]; and during a turn-off period of the power transistor [see fig. 3], when the change rate of the drain-source voltage of the power transistor along with the time is firstly higher than the first slope threshold, and then lower than the first slope threshold, the pull-down switch of the second pull-down circuit is turned on.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. in view of Fukushima et al.
Regarding claims 2 and 5, Youn in view of Fukushima discloses all the features with respect to claims 1 and 4 as outlined above. Youn in view of Fukushima does not explicitly disclose wherein the first current is equal to the second current. One of ordinary skill in the art would have been motivated to have used the claimed voltage range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization /experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Allowable Subject Matter
Claim 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842